                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________________
                                                    )
FELIPE VALERIO PLASENCIA,                           )
                                                    )
               Petitioner,                          )
                                                    )         Criminal Action No.
               v.                                   )         18-10121-FDS
                                                    )
JEFF GRONDOLSKY, Warden,                            )
                                                    )
               Respondent.                          )
                                                    )


                     ORDER ON CERTIFICATE OF APPEALABILITY

SAYLOR, J.

       This is a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and the

savings clause of 28 U.S.C. § 2255. The Court has denied the petition.

       A certificate of appealability will issue only if the petitioner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That standard is

satisfied by “demonstrating that jurists of reason could disagree with the district court’s

resolution of [petitioner’s] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). That standard must

be independently satisfied as to “each and every issue raised by a habeas petitioner.” See Bui v.

DiPaolo, 170 F.3d 232, 236 (1st Cir. 1999).

       The Court concludes that jurists of reason could not disagree that this Court lacks

jurisdiction to entertain Plasencia’s petition. As explained more fully in the Court’s

November 29, 2018 order denying the petition, the District of Massachusetts is not the proper
venue for this petition, because it challenges the validity of his sentence, rather than the

execution. Accordingly, the petition must be brought in the district court where the petitioner

was sentenced. Furthermore, petitioner previously filed a § 2255 claim, and thus is precluded

from filling a successive petition without first obtaining the approval of the appropriate appellate

court, here the Fourth Circuit. He sought approval from the Fourth Circuit to do this on three

occasions, and each time the Fourth Circuit denied his petition.

           Even if this Court had jurisdiction, a reasonable jurist could not disagree that the § 2255

savings clause is not applicable to petitioner’s claim. Among other things, petitioner has failed

to demonstrate how the calculation of his sentence amounted to a complete miscarriage of

justice.

           In sum, jurists of reason could not disagree with this Court’s resolution of the issues, or

conclude that the issues presented are adequate to deserve encouragement to proceed further.

Accordingly, a certificate of appealability will not be granted as to the petition in its entirety.

So Ordered.


                                                                 /s/ F. Dennis Saylor IV
                                                                 F. Dennis Saylor, IV
Dated: November 29, 2018                                         United States District Judge




                                                     2
